UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. NEW ORLEANS TRADITION, NATIONAL REPUTATION. VILLX & VLEQX Annual Report August 31, 2014 THE VILLERE TEAM As investment advisors, we, the Villere team—two brothers, two sons and a cousin—look forward to helping new generations. We continue the tradition of stability, innovation, research and teamwork begun by our ancestor a century ago. Working on behalf of high-net-worth individuals and not-for-profit organizations, Villere uses diligent decision making to identify value-priced stocks positioned for long-term growth. Find out more and read national media coverage at villere.com. Villere Funds Table of Contents A Message to Our Shareholders 2 Sector Allocation 8 Expense Example 9 Performance Chart and Analysis 11 Schedules of Investments 13 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 37 Approval of Investment Advisory Agreements 38 Trustee and Executive Officers 42 Additional Information 45 Privacy Notice Inside Back Cover Villere Funds August 31, 2014 To Our Fellow Shareholders: As a reminder, we launched the Balanced Fund in 1999 to invest in both stocks and bonds.In 2013, we decided to introduce the Equity Fund for investors that were not interested in bonds.Generally speaking, the stocks held in the Villere Equity Fund will be similar (but not identical) to the equity portion of the Villere Balanced Fund.Individual stock weightings will also differ between the two Funds. Villere Balanced Fund Performance As of August 31, 2014, the Villere Balanced Fund had a one-year return of 14.51%, a five-year annualized return of 18.28%, a ten-year annualized return of 9.72%, and annualized return since inception of 9.41%. Since Average Annual Total Returns Inception for Period Ending 8/29/14 6 Mos.* 1 Year 5 Years 10 Years 9/30/99 Villere Balanced Fund 5.96% 14.51% 18.28% 9.72% 9.41% Barclays Capital Intermediate Government/Credit Bond Index 1.42% 3.55% 3.70% 4.12% 5.13% Lipper Balanced Fund Index 4.98% 15.88% 10.87% 6.78% 5.46% S&P 500 Total Return Index 8.84% 25.25% 16.88% 8.38% 5.00% * Not annualized. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.villere.com.As of the most recent prospectus, the gross expense ratio for the Villere Balanced Fund was 0.92%. While our performance lagged our peer group, as represented by the Lipper Balanced Fund Index and the S&P 500 over the past year, our longer term track record remains strong. As of August 31, 2014, we were in the top seventy-six percent of Morningstar’s Moderate Target Risk peer group for the 1 year period among 848 funds and in the top one percent for the trailing 3, 5 and 10 year periods among the 737, 653 and 423 other funds in that group during each time period based on annualized returns. 2 Villere Funds The stock market has continued its strong recovery, with the S&P 500 up a stunning 173% since its bottom on March 6, 2009.In the twelve months ending August 31, 2014, the S&P 500 was up 25%.Given this massive rally, investors are justifiably concerned that a market correction is coming.We, too, have some concern that this rally must eventually end and are being exceedingly cautious in deploying your capital. Villere Equity Fund Performance As of August 31, 2014, the Villere Equity Fund has been operating for 15 months.The Fund has returned 14.52% since inception in May 2013, which is better than we hoped for but is unfortunately behind our peers and our benchmarks.The Fund has underperformed both the S&P 500 Total Return Index and the Lipper Mid-Cap Growth Fund Index since its inception. Since Average Annual Total Returns Inception for Period Ending 8/31/14 6 Mos.* 1 Year 5/31/13 Villere Equity Fund 6.95% 15.16% 14.52% Lipper Mid-Cap Growth Fund Index 2.04% 20.64% 19.64% S&P 500 Total Return Index 8.84% 25.25% 20.34% * Not annualized. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.villere.com.As of the most recent prospectus, the gross expense ratio for the Villere Equity Fund was 2.41%.The net expense ratio was 1.25% at August 31, 2014.The Adviser has contractually agreed to reduce its fees and/or pay the Fund’s expenses in order to limit the net expense ratio of the Fund to its expense cap of 1.25% for an indefinite period, but a least until May 31, 2015. While our performance relative to our peers improved in the last 6 months, we are certainly not satisfied with our performance.That said, we have no intention of changing our strategy, which has served our clients well over the longer term, and is discussed further below. 3 Villere Funds General Discussion As you may recall, our dream investment is a U.S.-domiciled publicly traded company that dominates its niche, is run by a terrific management team, is growing earnings, has little or no debt, and is valued reasonably.Suffice it to say, we are not the only investors seeking such an investment.We often rely on our long-term perspective to buy stocks that face short-term issues that frighten away other investors, thus allowing the shares to trade at attractive valuations.We seek to build portfolios of only our best ideas and to hold stocks until our thesis changes or we consider the share price to be unsustainably high.We typically hold stocks for three to five years or more.In addition to minimizing trading costs, this long holding period should create a lower tax burden for our taxable investors. We bought a single new stock for both of the Funds during the last six months, EverBank Financial Corp.EverBank is a Jacksonville, Florida-based bank, but the company’s footprint is well diversified nationally (less than 10% of its assets are Florida-based).While you may not have heard of EverBank, it has quietly amassed $18 billion in assets and is the 51st largest bank in the United States.The gist of EverBank’s business model is fairly simple rather than attract deposits by building out an expensive branch banking network, the company instead offers customers an interest rate significantly higher than its peers (in fact, it pledges to maintain a money market yield in the top 5% of the top banks and thrifts nationwide).On the asset side, EverBank’s management team has an impressive history of avoiding overheated markets and maintaining a high quality asset base.We firmly believe EverBank’s business model is the future of banking, and we like the fact that assets have grown at a 20% compound annual growth rate over the past five years.After spending significant time with EverBank’s management team, we are duly impressed and can understand how the company made it through the 2008 financial crisis without taking any government assistance.Finally, and just as importantly as the quality of the company, we believe that we purchased the shares at a discounted price relative to EverBank’s peer group. We have completely exited our position in ION Geophysical, a long held security and an example of a situation where our general thesis was correct, but industry dynamics shifted away from us.You may recall that ION is focused on supplying oil & gas drillers with seismic studies to help them maximize the value of their properties.While we were right about the massive opportunities created by an unconventional drilling boom, unfortunately drillers have chosen to focus their spending on production at the expense of exploration.This created a negative environment for ION, and we decided to sell our holdings. 4 Villere Funds Our top performer over the past six months has been Edwards Lifesciences.Edwards is a leader in heart valves, where SAPIEN, its innovative transcatheter aortic heart valve replacement (or TAVR, if you, like us, would prefer to steer clear of that tongue twister), continues to have solid success both here in the United States and internationally.In a nutshell, TAVR allows patients who would otherwise require open heart surgery to have their valve replaced in much the same way as stents work in arteries.The result is safer, and has a significantly shorter recovery period.The stock has done well as newer versions of SAPIEN have had successful tests and existing versions continue to perform well.Also important is that the company has been able to defend its patents against its primary competitor, Medtronic, as Medtronic agreed to pay Edwards over $1 billion in a patent dispute settlement. Two of last year’s winners, 3D Systems and Conn’s, have continued to struggle in 2014.3D Systems disappointed investors with its sales growth and its profit margins.At Conn’s, investors (including us) are concerned about the creditworthiness of the company’s consumer base.While we still maintain overall gains in both, we will continue to monitor them closely. We will continue to invest your money the way we always have, and will conduct extensive due diligence to assemble a portfolio of companies with great management teams, strong earnings power, and enviable market positions.We will continue to maintain concentrated portfolios of only our best ideas.As a result, we expect that our Funds will likely be more volatile than our peers, but we believe that our investors will be compensated for this volatility. We thank both our existing customers as well as all of the advisors who have purchased the Funds for their clients for doing their due diligence and scouring the planet for mutual funds. 5 Villere Funds Thank you for your investment in the Villere Equity Fund and the Villere Balanced Fund. St. Denis J. Villere George G. Villere George V. Young St. Denis J. Villere III Lamar G. Villere, CFA Footnotes: The opinions expressed above are those of St. Denis J. Villere, George G. Villere, George V. Young, St. Denis J. Villere III, and Lamar G. Villere and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in the report for more complete information regarding fund holdings.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Short term performance, in particular, is not a good indication of the Funds’ future performance, and an investment should not be made based solely on returns. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Each Lipper average represents a universe of Funds with similar investment objectives. The Lipper Balanced Fund Index is an equally weighted performance index of the largest qualifying funds in the Lipper category. The Lipper Mid Cap Growth Fund Index invest in at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) below Lipper’s large-cap floor. These indices are unmanaged and returns include reinvested dividends. The S&P 500® Index is an unmanaged index that is widely regarded as the standard for measuring large-cap U.S. stock market performance. The Barclays Capital Intermediate Government/Credit Bond Index measures the performance of the United States dollar-denominated United States Treasuries, government-related and investment-grade credit securities that have a remaining maturity of greater than or equal to 1 year or less than 10 years. 6 Villere Funds It is not possible to invest directly in an index. Earnings growth is not a measure of the Funds’ future performance. Mutual fund investing involves risk; loss of principal is possible.Investments in smaller and medium sized companies involve additional risks such as limited liquidity and greater volatility.The Balanced Fund will invest in debt securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower rated and non-rated securities present a great risk of loss to principal and interest than higher rated securities.The Equity Fund may invest in foreign securities through ADRs.Foreign investments involve additional risks, including currency fluctuation, political and economic instability, lack of liquidity and differing legal and accounting standards.The Equity Fund’s ability to invest in initial public offerings (IPOs) involves a higher degree of risk than more seasoned companies. Past performance is not indicative of future results. Morningstar Numeric Rankings represent a fund’s total return rank relative to all funds that have the same Morningstar Category. Percentile ranking is based on the total number of funds ranked and the Morningstar total return, which includes both income and capital gains or losses and is not adjusted for sales charges or redemption fees. The highest percentile rank is 1 and the lowest is 100. © 2014 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Must be preceded or accompanied by a current prospectus. The Funds are distributed by Quasar Distributors, LLC. 10/14 7 Villere Funds SECTOR ALLOCATION at August 31, 2014 (Unaudited) Villere Balanced Fund Sector Allocation Percent of Net Assets General Manufacturing % Finance & Insurance % Mining % Retail Trade % Computer & Electronic Products % Food Manufacturing % Professional, Scientific & Technical Services % Money Market Funds % Real Estate, Rental & Leasing % Information % Chemical Manufacturing % Transportation & Warehousing % Utilities % Services % Other Assets in Excess of Liabilities 1.1 % Total % Villere Equity Fund Sector Allocation Percent of Net Assets General Manufacturing % Finance & Insurance % Retail Trade % Money Market Funds % Mining % Professional, Scientific & Technical Services % Real Estate, Rental & Leasing % Food Manufacturing % Computer & Electronic Products % Liabilities in Excess of Other Assets )% Total % 8 Villere Funds EXPENSE EXAMPLE For the Six Months Ended August 31, 2014 (Unaudited) As a shareholder of the Villere Balanced Fund and Villere Equity Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/14 – 8/31/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, the Funds’ transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Villere Equity Fund.In addition to the Funds’ expenses, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds of other investment companies in which the Funds have shares.Actual expenses of the underlying funds may vary and are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account 9 Villere Funds EXPENSE EXAMPLE For the Six Months Ended August 31, 2014 (Unaudited) (Continued) values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Villere Balanced Fund Beginning Ending Expenses Paid Account Account During the Period Value 3/1/14 Value 8/31/14 3/1/14 – 8/31/14* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Villere Balanced Fund’s annualized expense ratio for the most recent six-month period of 0.86% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). Villere Equity Fund Beginning Ending Expenses Paid Account Account During the Period Value 3/1/14 Value 8/31/14 3/1/14 – 8/31/14** Actual Hypothetical (5% annual return before expenses) ** Expenses are equal to the Villere Equity Fund’s annualized expense ratio of 1.25% (reflecting recoupments in effect) multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 10 Villere Balanced Fund Hypothetical Value of $10,000 vs Barclays Capital Intermediate Government/Credit Bond Index, Lipper Balanced Fund Index, S&P 500® Index and Blended 65% S&P 500® Index/35% Barclays Capital Intermediate Government/Credit Bond Index Average Annual Total Returns as of August 31, 2014 Value of One Year Five Year Ten Year (8/31/14) Villere Balanced Fund 14.51% 18.28% 9.72% S&P® 500 Index 25.25% 16.88% 8.38% S&P® 500 Index (65%)/Barclays Capital Intermediate Government/ Credit Bond Index (35%) 17.31% 12.33% 7.14% Barclays Capital Intermediate Government/Credit Bond Index 3.55% 3.70% 4.12% Lipper Balanced Fund Index 15.88% 10.87% 6.78% This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2004, and is not intended to imply any future performance. Investment returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. The chart assumes reinvestment of dividends and capital gains. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.villere.com or calling (866) 209-1129. 11 Villere Equity Fund Hypothetical Value of $10,000 vs S&P 500® Index, Lipper Mid-Cap Growth Funds Index and Russell 2000 Total Return Index Average Annual Total Returns as of August 31, 2014 Value of Since One Year Inception (8/31/14) Villere Equity Fund 15.16% 14.52% S&P® 500 Index 25.25% 20.34% Lipper Mid-Cap Growth Funds Index 20.64% 19.64% Russell 2000 Total Return Index 17.68% 16.67% This chart illustrates the performance of a hypothetical $10,000 investment made on May 31, 2013, (the Fund’s “inception”) and is not intended to imply any future performance. Investment returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. The chart assumes reinvestment of dividends and capital gains. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.villere.com or calling (866) 209-1129. 12 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2014 Shares Value COMMON STOCKS: 63.6% Aerospace Products & Services: 3.1% BE Aerospace, Inc.* $ Computer & Electronic Products: 6.2% Apple, Inc. Varian Medical Systems, Inc.* Credit Intermediation: 8.9% Euronet Worldwide, Inc.* EverBank Financial Corp. Visa, Inc. Electronics & Appliance Stores: 4.0% Conn’s, Inc.*1 Food Manufacturing: 6.5% Flowers Foods, Inc. Ingredion, Inc. Pinnacle Foods, Inc. Furniture Manufacturing: 3.3% Leggett & Platt, Inc. Health Care Equipment: 2.4% Edwards Lifesciences Corp.* Insurance Carriers: 2.9% Express Scripts Holding Co.* Machinery: 3.2% 3D Systems Corp.* Merchant Wholesalers & Durable Goods: 3.2% LKQ Corp.* Oil & Gas Extraction: 6.8% Oasis Petroleum, Inc.* Sanchez Energy Corp.*1 Professional, Scientific & Technical Services: 3.7% EPIQ Systems, Inc.1,2 Luminex Corp.*1,2 Real Estate: 3.5% The Howard Hughes Corp.* Retail: 3.0% Sotheby’s Sporting & Recreation Goods: 2.9% Pool Corp.1 TOTAL COMMON STOCKS (Cost $599,869,729) CONVERTIBLE PREFERRED STOCKS: 2.9% Credit Intermediation: 2.9% Bank of America Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $31,742,944) The accompanying notes are an integral part of these financial statements. 13 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Continued) Principal Amount Value CORPORATE BONDS: 28.6% Administrative & Support Services: 0.0%^ Western Union Co., 1.234%, $ 8/21/153 $ Aerospace Products & Services: 0.9% BE Aerospace, Inc., 5.250%, 4/01/22 Air Transportation: 0.1% PHI, Inc., 5.250%, 3/15/19 The Boeing Co., 3.750%, 11/20/16 Beverage & Tobacco Products: 1.1% Anheuser- Busch InBev Financial, Inc., 0.800%, 1/15/16 Diageo Capital PLC, 0.625%, 4/29/16 PepsiCo, Inc., 3.125%, 11/01/20 Building Material, Garden & Supplies Dealers: 0.2% The Home Depot, Inc., 5.400%, 3/01/16 Chemical Manufacturing: 2.4% AbbVie, Inc., 1.750%, 11/06/17 GlaxoSmithKline PLC, 1.500%, 5/08/17 Johnson & Johnson, 0.700%, 11/28/16 Merck & Co. Inc., 0.700%, 5/18/16 Pfizer, Inc., 6.200%, 3/15/19 Procter & Gamble Co., 3.100%, 8/15/23 Commercial Finance: 0.0%^ John Deere Capital Corp., 2.250%, 4/17/19 Computer & Electronic Products: 2.5% Dell Computer Corp., 7.100%, 4/15/28 Hewlett-Packard Co., 3.750%, 12/01/20 Intel Corp., 2.700%, 12/15/22 ION Geophysical Corp., 8.125%, 5/15/18 The accompanying notes are an integral part of these financial statements. 14 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Continued) Principal Amount Value Computer & Electronic Products: 2.5% (Continued) Northrop Grumman Corp., 3.250%, $ 8/01/23 $ Texas Instruments, Inc., 1.000%, 5/01/18 Credit Intermediation: 6.9% Bank America Corp., 1.250%, 1/11/16 BB&T Corp., 1.050%, 12/01/16 4.900%, 6/30/17 Capital One N.A., 1.500%, 3/22/18 Discover Bank, 2.000%, 2/21/18 Ford Motor Credit Co. LLC, 2.875%, 10/01/18 JPMorgan Chase & Co., 3.150%, 7/05/16 1.800%, 1/25/18 1.625%, 5/15/18 2.350%, 1/28/19 PNC Bank N.A., 1.150%, 11/01/16 Royal Bank Of Canada, 1.500%, 1/16/18 Sumitomo Mitsui Banking Corp., 0.900%, 1/18/16 Whitney National Bank, 5.875%, 4/01/17 Fabricated Metal Products: 0.5% Stanley Black & Decker, Inc., 2.900%, 11/01/22 Food Manufacturing: 2.2% Campbell Soup Co., 2.500%, 8/02/22 Flowers Foods, Inc., 4.375%, 4/01/22 Kraft Foods Group, Inc., 5.375%, 2/10/20 Mondelez International, Inc., 2.250%, 2/01/19 Food Services & Drinking Places: 0.2% Starbucks Corp., 0.875%, 12/05/16 The accompanying notes are an integral part of these financial statements. 15 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Continued) Principal Amount Value Furniture Manufacturing: 0.2% Leggett & Platt, Inc., 4.650%, $ 11/15/14 $ 3.400%, 8/15/22 General Merchandising: 0.9% Wal-Mart Stores, Inc., 3.250%, 10/25/20 Machinery Manufacturing: 0.1% Cummins, Inc., 3.650%, 10/01/23 Miscellaneous Manufacturing: 0.4% International Game Technology 5.500%, 6/15/20 Motion Picture & Entertainment: 0.4% Viacom, Inc., 3.500%, 4/01/17 2.500%, 9/01/18 3.250%, 3/15/23 Oil & Gas: 1.3% Phillips 66, 4.300%, 4/01/22 Sandridge Energy, Inc., 7.500%, 3/15/21 Stone Energy Corp., 7.500%, 11/15/22 Oil & Gas Extraction: 0.3% Sanchez Energy Corp., 6.125%, 1/15/23 Professional, Scientific & Technical Services: 0.4% Equifax, Inc., 3.300%, 12/15/22 Publishing Industries: 0.9% Symantec Corp., 4.200%, 9/15/20 Rail Transportation: 0.6% Norfolk Southern Corp., 3.000%, 4/01/22 Retail: 0.1% Amazon.com, Inc., 2.500%, 11/29/22 Securities & Financial Services: 2.4% Goldman Sachs Group, Inc., 5.375%, 3/15/20 5.250%, 7/27/21 Merrill Lynch & Co., Inc., 6.875%, 11/15/18 The accompanying notes are an integral part of these financial statements. 16 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Continued) Principal Amount Value Telecommunications: 2.1% AT&T, Inc., 1.600%, $ 2/15/17 $ Vodafone Group PLC, 4.625%, 7/15/18 4.375%, 3/16/21 Transportation Equipment: 0.1% Lockheed Martin Corp., 4.250%, 11/15/19 Utilities: 1.0% Duke Energy Corp., 2.150%, 11/15/16 Southern Co., 2.450%, 9/01/18 Wisconsin Electric Power Co., 1.700%, 6/15/18 Water Transportation: 0.4% Carnival Corp., 3.950%, 10/15/20 TOTAL CORPORATE BONDS (Cost $339,162,935) Shares SHORT-TERM INVESTMENTS: 3.8% Money Market Funds: 3.8% Federated Treasury Obligation Fund – Trust Shares, 0.010%4 Fidelity Money Market Portfolio – Select Class, 0.010%4 TOTAL SHORT-TERM INVESTMENTS (Cost $45,978,250) TOTAL INVESTMENTS IN SECURITIES: 98.9% (Cost $1,016,753,858) Other Assets in Excess of Liabilities: 1.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Amount is less than 0.05%. 1 Affiliated company as defined by the Investment Company Act of 1940. See Note 6. 2 A portion of this security is considered illiquid.As of August 31, 2014, the total market value of illiquid securities was $44,942,974 or 3.7% of net assets.See Note 2 in Notes to Financial Statements. 3 Variable rate security. 4 Seven-day yield as of August 31, 2014. The accompanying notes are an integral part of these financial statements. 17 Villere Equity Fund SCHEDULE OF INVESTMENTS at August 31, 2014 Shares Value COMMON STOCKS: 90.3% Aerospace Products & Services: 4.3% BE Aerospace, Inc.* $ Computer & Electronic Products: 8.0% Apple, Inc. Varian Medical Systems, Inc.* Credit Intermediation: 14.2% Euronet Worldwide, Inc.* EverBank Financial Corp. Visa, Inc. Electronics & Appliance Stores: 5.8% Conn’s, Inc.*1 Food Manufacturing: 4.1% Flowers Foods, Inc. Furniture Manufacturing: 4.7% Leggett & Platt, Inc. Health Care Equipment: 6.4% Edwards Lifesciences Corp.* Insurance Carriers: 3.7% Express Scripts Holding Co.* Machinery: 4.6% 3D Systems Corp.* Merchant Wholesalers & Durable Goods: 4.7% LKQ Corp.* Oil & Gas Extraction: 9.7% Oasis Petroleum, Inc.* Sanchez Energy Corp.*1 Professional, Scientific & Technical Services: 6.8% EPIQ Systems, Inc.1,2 Luminex Corp.*1,2 Real Estate: 5.0% The Howard Hughes Corp.* Retail: 4.3% Sotheby’s Sporting & Recreation Goods: 4.0% Pool Corp.1 TOTAL COMMON STOCKS (Cost $36,262,318) The accompanying notes are an integral part of these financial statements. 18 Villere Equity Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Continued) Shares Value SHORT-TERM INVESTMENTS: 9.8% Money Market Funds: 9.8% Federated Treasury Obligation Fund – Trust Shares, 0.010%3 $ Fidelity Money Market Portfolio – Select Class, 0.010%3 Invesco Short-Term Treasury Portfolio – Institutional Class,%3 0.010 TOTAL SHORT-TERM INVESTMENTS (Cost $4,519,278) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $40,781,596) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. See Note 6. 2 A portion of this security is considered illiquid.As of August 31, 2014, the total market value of illiquid securities was $3,160,275 or 6.8% of net assets.See Note 2 in Notes to Financial Statements. 3 Seven-day yield as of August 31, 2014. The accompanying notes are an integral part of these financial statements. 19 Villere Funds STATEMENTS OF ASSETS AND LIABILITIES at August 31, 2014 Villere Villere Balanced Fund Equity Fund ASSETS Investments in unaffiliated securities, at value (Cost $876,085,669 and $31,460,977, respectively) $ $ Investments in affiliated securities, at value (Cost $140,668,189 and $9,320,619, respectively) (Note 6) Total investments, at value (Cost $1,016,753,858 and $40,781,596, respectively) Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees Administration fees Trustee fees 93 76 Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed (Accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ $ Net Assets (unlimited number of shares authorized) $ $ Shares of beneficial interest issued and outstanding Net asset value, offering, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 20 Villere Funds STATEMENTS OF OPERATIONS For the Year Ended August 31, 2014 Villere Villere Balanced Fund Equity Fund INVESTMENT INCOME Interest $ $ Income Dividends from unaffiliated investments Dividends from affiliated investments (Note 6) Total investment income EXPENSES Investment advisory fees Administration fees Registration fees Reports to shareholders Transfer agent fees Custody fees Fund accounting fees Miscellaneous expense Audit fees Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Plus: prior year fees recouped — Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on unaffiliated investments ) Net realized gain (loss) on affiliated investments (Note 6) — — Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 21 Villere Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended August 31, 2014 August 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on unaffiliated investments Net realized gain (loss) on affiliated investments (Note 6) — — Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended August 31, 2014 August 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 22 Villere Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended August 31, 2014 August 31, 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on unaffiliated investments ) — Net realized gain (loss) on affiliated investments (Note 6) — — Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Accumulated net investment loss $ ) $ ) (a) Summary of capital share transactions is as follows: Year Ended Period Ended August 31, 2014 August 31, 2013* Shares Value Shares Value Shares sold $ $ Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $5,061 and $0, respectively. * Fund commenced operations on May 31, 2013. The accompanying notes are an integral part of these financial statements. 23 Villere Balanced Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended August 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) ) ) — — Total distributions ) Net asset value, end of year $ Total return % SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate 25
